Exhibit 10.03

RESTRICTED STOCK AGREEMENT
Valero Energy Corporation 2001 Executive Stock Incentive Plan

        This Restricted Stock Agreement (“Agreement”) is between Valero Energy
Corporation, a Delaware corporation (“Valero”), and Gregory C. King, an employee
of Valero Energy Corporation or one of its Affiliates (“Employee”), who agree as
follows:

    1.        Introduction. Pursuant to the Valero Energy Corporation 2001
Executive Stock Incentive Plan (the “Plan”), on October 21, 2004, Employee was
awarded 15,000 shares of Common Stock of Valero (“Restricted Stock”) under the
Plan to Employee as “Restricted Stock” (as defined in the Plan). The parties
hereby enter into this Agreement to evidence the terms, conditions and
restrictions applicable to the Restricted Stock.

    2.        The Plan, Restrictions, Vesting. The Plan is incorporated herein
by reference for all purposes, and Employee hereby agrees to the terms and
conditions stated therein applicable to the Restricted Stock and the rights and
powers of Valero and the Compensation Committee as provided therein. In
addition, Employee agrees as follows:

          2.01 Except to the extent otherwise provided in the Plan or this
Agreement, shares of Restricted Stock issued to Employee under the Plan may not
be sold, exchanged, pledged, hypothecated, transferred, garnished or otherwise
disposed of or alienated prior to vesting.


          2.02 Employee’s rights to and interest in the shares of Restricted
Stock described herein shall vest and accrue to Employee in the following
increments: 3,000 shares on 10/21/05; 3,000 shares on 10/21/06; 3,000 shares on
10/21/07; 3,000 shares on 10/21/08; and 3,000 shares on 10/21/09. The
restrictions described in Section 2 of this Agreement shall terminate prior to
the expiration of such five-year period (i) upon the retirement, death or total
and permanent disability of Employee, or (ii) if a Change of Control with
respect to Valero should occur, as set forth in Section 8 of the Plan. In the
event Employee’s employment with Valero is terminated, the provisions set forth
in Section 6(h)(vii) of the Plan shall apply.


          2.03 Employee agrees that in lieu of certificates representing
Employee’s shares of Restricted Stock, the Restricted Stock and any Shares
issuable in connection with their vesting may be issued in uncertificated form
pursuant to the Direct Registration Service of Valero’s stock transfer agent.


          2.04 If, as the result of a stock split, stock dividend, combination
of shares or any other change, including an exchange of securities for any
reason, the Employee shall be entitled to new or additional or different shares
of stock or securities, such stock or securities shall be subject to the terms
and conditions of the Plan and this Agreement.


    3.        Limitation. The Employee shall have no rights with respect to any
shares of Restricted Stock not expressly conferred by the Plan or this
Agreement.

    4.        Miscellaneous. All capitalized terms contained in this Agreement
shall have the definitions set forth in the Plan unless otherwise defined
herein. This Agreement shall be binding upon the parties hereto and their
respective beneficiaries, heirs, administrators, executors, legal
representatives, and successors.

        EFFECTIVE as of the 21st day of October, 2004.

  VALERO ENERGY CORPORATION
 
           /s/ Mike Crownover                                  Mike Crownover  
       Director-Human Resources                    /s/ Gregory C.
King                                  Gregory C. King          Employee